        Case 1:18-cv-01083-JLT Document 55 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN EDWARD MITCHELL,                          Case No. 1:18-cv-01083-JLT (PC)
12                              Plaintiff,
                                                   ORDER WITHDRAWING WRIT OF
13                  v.                             HABEAS CORPUS AD TESTIFICANDUM
                                                   FOR JOHN EDWARD MITCHELL, CDCR
14   J. DOE #5, et al.,                            NO. H38255
15                            Defendants.
16

17         On July 13, 2020, the Court issued a writ of habeas corpus ad testificandum to secure the

18   telephonic appearance of John Edward Mitchell at a settlement conference on August 11, 2020.

19   (Doc. 51.) On July 27, 2020, Magistrate Judge Stanley A. Boone continued the settlement

20   conference. (Doc. 53.) Accordingly, the Court ORDERS: the writ of habeas corpus ad

21   testificandum for John Edward Mitchell is WITHDRAWN.

22
     IT IS SO ORDERED.
23

24      Dated:     July 27, 2020                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
